This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 34,138

 5 LIONEL ROCKYMORE,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Brett Lovelace, District Judge


 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Sergio J. Viscoli, Assistant Public Defender
14 Albuquerque, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
 1   {1}   Defendant Lionel Rockymore appeals from the district court’s affirmance of the

 2 metropolitan court’s sentencing order, filed after Defendant entered a conditional no

 3 contest plea to driving while under the influence of intoxicating liquor (DWI), first

 4 offense; no seat belt; and expired registration. In this Court’s notice of proposed

 5 disposition, we proposed to adopt the memorandum opinion of the district court and

 6 affirm. Defendant filed a memorandum in opposition, which we have duly considered.

 7 We remain unpersuaded by Defendant’s arguments and therefore affirm.

 8   {2}   Defendant responded to our notice of proposed disposition with a memorandum

 9 in opposition, in which he recites the same facts and continues to raise the same

10 arguments that he made in his docketing statement. “A party responding to a summary

11 calendar notice must come forward and specifically point out errors of law and fact[,]”

12 and the repetition of earlier arguments does not fulfill this requirement. State v.

13 Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003, superseded by

14 statute on other grounds as stated in State v. Harris, 2013-NMCA-031, ¶ 3, 297 P.3d

15 374. Because Defendant does not raise any new arguments or issues to convince us

16 to reconsider our proposed disposition, we adopt the district court’s memorandum

17 opinion. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d

18 683 (“Our courts have repeatedly held that, in summary calendar cases, the burden is



                                              2
1 on the party opposing the proposed disposition to clearly point out errors in fact or

2 law.”).

3   {3}   For the reasons stated in this opinion, our notice of proposed summary

4 disposition, and the memorandum opinion of the district court, we affirm.

5   {4}   IT IS SO ORDERED.


6                                               ________________________________
7                                               JAMES J. WECHSLER, Judge


8 WE CONCUR:


 9 ________________________________
10 LINDA M. VANZI, Judge


11 ________________________________
12 J. MILES HANISEE, Judge




                                            3